PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Herring, Rodney
Application No. 15/650,633
Filed: 14 Jul 2017
For: DIFFUSE ACOUSTIC CONFOCAL IMAGER

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 1, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to file an appeal brief within the time period provided in 37 CFR 41.37(a).  As an appeal brief was not filed within two (2) months of the Notice of Appeal filed March 3, 2021, and no extensions of time under the provisions of 37 CFR 1.136(a) were obtained, the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on June 4, 2021.  See MPEP 1215.04.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $680.00, and the submission required by 37 CFR 1.114, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay. 

The office acknowledges that the Applicant has asserted small entity status.  The assertion has been made of record and accorded.

This application is being referred to the Technology Center Art Unit 3793 for appropriate action in the normal course of business on the reply received July 1, 2022.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.

/JONYA SMALLS/Lead Paralegal Specialist, OPET